Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 10/15/21 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 claims an apparatus (“robotic training system”) and a method of using that apparatus (“wherein the human learner…programs the training robot to avoid the collision”) and is thereby indefinite.  See MPEP 2173.05(p).

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140057236 A1 by Meglan et al (“Meglan”), in view of PGPUB US 20130196300 A1 by Huang et al (“Huang”).
In regard to Claims 1, 15-16, and 20, Meglan teaches a robotic training system comprising: 
a training robot including one or more joints, one or more actuators configured to move each of the one or more joints, and one or more joint sensors that sense a movement of each of the one or more joints;
(see, e.g., Figure 1, selection 110 and paragraphs 48 and 53 in regard to an active haptic active feedback device (“training robot including one or more joints…”) with position sensors (“joint sensors”);  further in regard to position sensing see, e.g., paragraph 51);
an audio output device configured to communicate audio information to a human learner interacting with the training robot;
(see, e.g., paragraph 91);


(see, e.g., Figure 1, selection 30 and paragraph 91 regarding same);
a task environment within a workspace of the training robot including one or more objects; and
(see, e.g., Figure 1 generally regarding “task environment” and specifically, e.g., Figure 1, selections 100 and 180, regarding “one or more objects”);
a computing system communicatively coupled to the training robot, the audio output device, and the video output device, the computing system configured to:
(see, e.g., Figure 1, selection 260);
communicate audio signals, video signals, or both, to the audio output device, the video output device, or both, respectively, that cause the audio output device, the video output device, or both, to communicate instructional information indicative of a movement performance of the training robot including a movement performance of the one or more joints;
(see, e.g., paragraph 91 in regard to providing both haptic, audio and video feedback to the user regarding a robotic surgery procedure in regard to how the user is manipulating the haptic device/robot.  This is within the BRI of the claimed “instructional information indicative of…joints,” at a minimum, because it imparts information regarding an activity that necessarily involves the use of the haptic device/robot, including the movement of the joints of that haptic device/robot, as well as information regarding an activity that may include haptic feedback being provided by the robot in 
communicate control commands to the one or more actuators of the training robot that cause the training robot to [vibrate]
(see, e.g., paragraph 91);
communicate audio signals, video signals, or both, to the audio output device, the video output device or both, respectively, that cause the audio output device, the video output device, or both, to communicate a request to the human learner that the human learner physically manipulate the one or more joints of the training robot;
(see, e.g., paragraph 77 in regard to communicating various surgical scenarios to the user that necessarily require the user to physically manipulate the haptic device in order to perform the simulated surgery (“communicate a query…”).  See, e.g., also paragraph 91 in regard to real-time haptic, visual and audio feedback being provided as part of those scenarios that further indicates the need to physically manipulate the haptic device.);


(see, e.g., paragraph 77 in regard to communicating various surgical scenarios to the user that necessarily require the user to physically manipulate the haptic device in order to perform the simulated surgery (“communicate a query…”).  See, e.g., also paragraph 91 in regard to real-time haptic, visual and audio feedback being provided as part of those scenarios in regard to the user’s manipulation of the haptic devices.);

Furthermore, while Meglan teaches providing positive feedback to the trainee via the haptic device it may not also specifically teach the computer being employed to
communicate control commands to the one or more actuators of the training robot that cause the training robot to physically demonstrate the movement performance of the training robot to the human learner by moving the one or more joints;
	However, in an analogous reference likewise regarding robotic surgical training simulators, Huang teaches these limitations in regard to employing a haptic surgical device to physically demonstrate a correct surgical procedure so that the trainee can hold the surgical tool in his/her hand while the robot moves the tool in the correct trajectory of a recorded procedure (see, e.g., paragraph 63 regarding “Replay mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator.
Furthermore, while Meglan teaches providing real-time visual feedback to the user in response to the user manipulating the haptic controllers it may not specifically teach that feedback comprising a spatial display of how the user has moved those controllers (“a plot of encoder points indicative of the movement of the one or more joints”) and/or a spatial display of how the user moved the controllers as compared to an expert user (“a plot of commanded position of the one or more joints, and a plot of a deviation from the commanded position of the one or more joints”), however, in an analogous reference Huang teaches that functionality. See, e.g., Figure 4 and p71 regarding same in regard to a graph displaying the maneuver route of the subject as compared to that of an expert.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator.

In the alternative to the rejection made supra in regard to the limitations of:
communicate instructional information indicative of a performance of the training robot include a performance of the one or more joints to the human learner
communicate a request to the human learner that the human learner physically manipulate the one or more joints of the training robot,
communicating…display any of a plot of torque…to the human learner…training robot.
	these claimed outputs have no functional relationship to the substrate on which they appear (i.e., the computer display or speaker) because they merely appear on and/or are output by those substrates and, thereby, do not patentably distinguish over the otherwise cited prior art because they are non-functional printed matter.  See MPEP 2111.05.

In regard to Claim 2, while Meglan teaches vibrating the haptic as feedback in order to correct the user, it may not also teach also affirmatively moving the haptics to the correct positions, however, Huang teaches that feature (see, e.g., paragraph 63 regarding “Replay mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator.
In regard to Claim 3, Meglan teaches providing a video display related to the simulation involving the haptic devices simultaneous with the movement of those devices (see, e.g., Figure 1, selection 60).

In regard to Claims 4 and 17, while Meglan teaches vibrating the haptic as feedback in order to correct the user, it may not also teach also affirmatively moving the haptics to the correct positions to counteract the user, however, Huang teaches that feature (see, e.g., paragraphs 64-65 regarding “Robot assisted teaching mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator by correcting the user’s movements.

In regard to Claim 5, while Meglan teaches vibrating the haptic as feedback in order to correct the user, it may not also teach also affirmatively moving the haptics to the correct positions to counteract the user, and thereby also move the instrument surrogates (“manipulate[] the one or more objects in the task environment”), however, Huang teaches that feature (see, e.g., paragraphs 64-65 regarding “Robot assisted teaching mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator by correcting the user’s movements and, thereby, also moving the instrument surrugates.
In regard to Claim 6, Meglan teaches the user manipulating the haptic to various positions (“waypoints”) depending on which surgical scenario is being simulated.

In regard to Claims 7 and 18, Meglan teaches the physical interaction (“collision”) between the instrument surrogate that is attached to the haptic device (“the training robot”) with the patient surrogate (“one or more objects”).  See, e.g., paragraphs 67, 72, and 92.
In regard to Claim 10, Meglan teaches the haptic device being able to move in all directions (see, e.g., paragraph 53).
In regard to Claim 12, Meglan teaches providing video and audio to the user, however, that video and audio may not specifically be within the BRI of a “manufacturing environment including robotics and automation equipment to the human learner.”
However, these claimed outputs have no functional relationship to the substrate on which they appear (i.e., the computer display or speaker) because they merely appear on and/or are output by those substrates and, thereby, do not patentably distinguish over the otherwise cited prior art because they are non-functional printed matter.  See MPEP 2111.05.
In regard to Claims 13 and 19, Meglan teaches objectively evaluating the user’s performance during the surgical simulation (“responses from the human learner”) and providing feedback (“instructional materials”) based on that evaluation.  See, e.g., paragraph 91.
In regard to Claim 14, Meglan teaches employing a video camera (see, e.g., paragraph 59).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan, in view of Huang, further in view of admitted prior art.
In regard to Claim 9, while Meglan teaches employing a haptic device it may not specifically teach that the cover of that device is transparent, however,
the Examiner takes OFFICIAL NOTICE that manufacturing devices with transparent covers was old and well-known at the time of Applicant’s invention.  Such functionality allows for the observation of the inner workings of the device so as to educate and/or entertain the user.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed transparent cover within the invention of the cited prior art so as to allow for the observation of the inner workings of the device so as to educate and/or entertain the user.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan, in view of Huang, further in view of admitted prior art.
In regard to Claim 11, while Meglan teaches providing audible feedback it may not specifically teach providing that feedback in a language, however, 
the Examiner takes OFFICIAL NOTICE that providing instruction/feedback in a language was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to understand the feedback.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed transparent cover within the invention of the cited prior art so as to allow for the user to understand the feedback.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
Applicant’s arguments in regard to the rejection of the independent claims under 35 USC 103 are addressed by the updated statements of rejection of same made supra, which were necessitated by Applicant’s amendments.
Applicant’s arguments in regard to the rejection of Claim 8 under 35 USC 103 is moot given that said rejection has been withdrawn in light of the newly stated rejection of Claim 8 under 35 USC 112(b).



    PNG
    media_image1.png
    384
    713
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant provides no basis or rationale as to why the claimed images have any functional relationship to the claimed display device as opposed to the images merely appearing on said device.  The fact that those images may be “indicative of a manufacturing environment” does not change this analysis.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715